UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF l\/||CH|GAN
SOUTHERN DIV|SION
ANTHONY L. K|NARD.
Plaintit"f, Case No. 18-cv~10595

v. HON. AVERN COHN
N||CHAEL EAGAN, AB|GA|L A. CALLEJAS,
JEROME WARFlELD, JR., EDW|N IV|. HEAP,
|V||CHAEL E. ULCH, l\/IORAN lVlCCLURE,
SUSAN E. BEEBE-JORDAN, and
JOHN or JANE DOE(S),

Defendants.
/

ME|V|ORANDUM AND ORDER
l_)ENY|NG PLA|NT|FF’S MOT|ON TO ALTER OR AMEND THE JUDGN|ENT (Doc. 17)

|. introduction

This is a closed 99 §_e_ civil rights case under 42 U.S.C. § 1983. Plaintiff Anthony
L. Kinard, a state prisoner, sued members of the l\/|ichigan Parole Board, state probation
agents, a former probation supervisor, a state-court judge, and unknown persons
identihed as John and Jane Doe(s). ln broad terms, plaintist complaint challenged
procedures used at plaintist probation-violation hearing, as well as, the |\/|ichigan
Parole Board's practices, procedures, zero-tolerance policy, and its decision not to
release plaintiff on paro|e. On l\/|ay 24, 2018, the Court dismissed the complaint

because none of plaintist grounds for relief stated a viable claim for relief. (Doc. 14).

Now before the Court is plaintist motion to alter or amend the judgment (Doc.
17).1 Plaintiff says that the Court failed to consider many of his claims, misapplied the
law on other claims, and failed to liberally construe his complaint Plaintiff also says that
the Court made a factual error when it stated that he would be reconsidered for parole
on Ju|y 13, 2018. He maintains that his complaint states viable claims and that it should
be served on the defendants

As explained belowl plaintiff is not entitled to have the judgment altered or
amended. Accordingly, the motion will be denied.

||. Lega| Standard

Plaintiff brings his motion under Federa| Ru|e of Civi| Procedure 59(e), which
allows a party to move to alter or amend a judgment within twenty-eight days of the
judgment “The purpose of Ru|e 59(e) is ‘to allow the district court to correct its own
errors, sparing the parties and appellate courts the burden of unnecessary appellate
proceedings.’ ” Howard v. United States, 533 F.3d 472, 475 (6th Cir. 2008) (quoting
York v. Tate, 858 F.2d 322, 326 (6th Cir. 1988) (quoting Char|es v. Da|ey, 799 F.2d 343,
348 (7th Cir. 1986)).

“A district court may grant a Ru|e 59(e) motion to alter or amend judgment only if
there is: ‘(1) a clear error of law; (2) newly discovered evidence; (3) an intervening
change in controlling |aw; or (4) a need to prevent manifest injustice.' " Henderson v.
Wal|ed Lake Conso|. Sch., 469 F.3d 479, 496 (6th Cir. 2006) (quoting LM[M;

Henderson, 428 F.3d 605, 620 (6th Cir. 2005)). This standard is consistent with the

 

1 Plaintiff also filed additional documents in support of his motion. §§e Doc. 18
(addendum to motion), Doc. 19 (exhibit) and Doc. 20 (|etter).

“pa|pable defect" standard found in this district’s local rules. g Under Loca| Ru|e 7.1,

the Court generally

will not grant motions for rehearing or reconsideration that merely present

the same issues ruled upon by the Court, either expressly or by

reasonable implication The movant must not only demonstrate a

palpable defect by which the Court and the parties and other persons

entitled to be heard on the motion have been misled but also show that

correcting the defect will result in a different disposition of the case.
LR 7.1(h)(3) (E.D. l\/|ich. July 1, 2013).

||l. Discussion

Plaintiff says that the Court did not consider many of his claims. The Court,
however, was not required to analyze the substance of each of plaintiffs eleven claims
because he sought money damages and failed to show that the defendants' decisions
were reversed on direct appea|, expunged by executive order, declared invalid by a
state tribuna|, or called into question by a federal court’s issuance of a writ of habeas
corpus. Heck v. Humghrey, 512 U.S. 477, 486-87 (1994).

Plaintiff contends that Heck does not apply to his case because he is challenging
only the procedures used by the Parole Board and the county defendants The
complaint, however, addressed more than the defendants' alleged procedural errors.
Plaintiff challenged the reasons for the defendants' decisions, the calculation of his
parole guideline score, and the alleged arbitrariness of the defendants' decisions

Plaintiff also asserted that the defendants discriminated, retaliated, and conspired

against him. These claims pertain to the substance of the defendants' conduct, not

mere procedural errors.

As further proof that plaintiff is not challenging only the defendants' procedures
the Court notes that he is not asking for new hearings or to have the Court declare the
defendants' procedures invalid. lnstead, he seeks money damages for past injuries.
Qf. Wilkinson v. Dotson, 544 U.S. 74, 82 (2005) (conc|uding that the state prisoners’
claims for declaratory and injunctive relief were cognizable under § 1983 because
success for one of the prisoners meant, at most, new parole eligibility review, and
success for the other prisoner meant, at most, a new parole hearing). Therefore, the

Court did not err by applying Heck.

Even if the Court misapplied Heck to the facts of this case, the Court also

 

determined that the defendants were immune from suit. Therefore, correcting the error
would not result in a different disposition of the case.

Plaintiff also says that the Court erred in its ruling on his due process and equal-
protection claims His due process claim, however, lacks merit because he has no
inherent right to be released on paro|e, Greenholtz v. inmates of Nebraska Pena| and
Corr. Comp|ex, 442 U.S, 1l 7 (1979), “and thus no liberty interest in paro|e.” Wershe v.
_Q<Lbs, 763 F.3d 500, 506 (6th Cir. 2014). Absent a protected liberty interestl there is
no due process protection, Sova v. Holder, 451 F. /-\pp’x 543, 547 (6th Cir. 2011), and
plaintiffs claim lacks merit

Plaintiffs equal protection claim also fails, because he has not shown that the
defendants treated him differently from similarly situated individuals. Finally, even if the

Court misstated the date when the l\/lichigan Parole Board would reconsider plaintiff for

release on parolel correcting the error will not result in a different disposition of this

CBS€.

|\/. Conclusion

Plaintiff has failed to show that the Court made a clear error of law or a palpable
defect when it summarily dismissed his complaint According|y, the motion to alter or
amend the judgment (Doc. 17) is DENlED. The Court also certifies that an appeal from
the Court’s judgment or from this decision would be frivolous and could not be taken in

good faith. 28 U.S.C. § 1915(a)(3); Coppedqe v. United States, 369 U.S. 438, 445

(1962).

SO ORDERED.

i:l few CO<W

 

AVERN COHN
UNlTED STATES D|STR|CT JUDGE

Dated: O? H?// 9

Detroit, l\/lichigan

